In a proceeding pursuant to Family Court Act article 6, inter alia, to modify a prior order of custody and visitation, entered March 6, 2002, the father appeals from an order of the Family Court, Suffolk County (Mc-Elligott, J.H.O.), entered March 15, 2005, which granted the petition, permitted the mother to relocate with the parties’ child to North Carolina, and established a visitation schedule for the father.
Ordered that the order is affirmed, without costs or disbursements.
After weighing the appropriate factors set forth in Matter of Tropea v Tropea (87 NY2d 727 [1996]), the Family Court properly found that it was in the child’s best interest to permit relocation (see Miller v Pipia, 297 AD2d 362 [2002]).
The father’s remaining contentions are without merit. Florio, J.P., Ritter, Goldstein and Lifson, JJ., concur.